Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the applicant's communication filed on 04/13/2021. In virtue of this communication, claims 1-12 filed on 04/13/2021 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 04/13/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 04/13/2021 have been reviewed by Examiner and they are acceptable.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/patent/patents-forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instance independent Claims 1(apparatus), 5(method), 9(Computer readable medium) rejected on the ground of non-statutory double patenting as being unpatentable over claim1 (apparatus), 5(method), 9(Computer readable medium) of U.S. Patent No. 10,956707. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiments of patented claims 1, 5, and 9 omit steps not explicitly required by the embodiment of instant claims.
·       Instant claims 1, 5, and 9 and  patented claims 1, 5, and 9 recite common subject matter;
·       Instant claims 1, 5, and 9, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by  patented claims 1, 5, and 9, and
·       the elements of instant claims 1, 5, and 9 are obvious over patented claims 1, 5, and 9, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Instance independent Claims 1(apparatus), 5(method), 9(Computer readable medium) rejected on the ground of non-statutory double patenting as being unpatentable over claim1 (apparatus), 5(method), 9(Computer readable medium) of U.S. Patent No. 9,886618. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiments of patented claims 1, 5, and 9 omit steps not explicitly required by the embodiment of instant claims.
·       Instant claims 1, 5, and 9 and  patented claims 1, 5, and 9 recite common subject matter;
·       Instant claims 1, 5, and 9, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by  patented claims 1, 5, and 9, and
·       the elements of instant claims 1, 5, and 9 are obvious over patented claims 1, 5, and 9, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Instance independent Claims 1(apparatus), 5(method), 9(Computer readable medium) rejected on the ground of non-statutory double patenting as being unpatentable over claim1 (apparatus), 3(method), 5(Computer readable medium) of U.S. Patent No. 11,010587. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiments of patented claims 1, 5, and 9 omit steps not explicitly required by the embodiment of instant claims.
·       Instant claims 1, 5, and 9 and  patented claims 1, 3, and 5 recite common subject matter;
·       Instant claims 1, 5, and 9, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by  patented claims 1, 3, and 5, and
·       the elements of instant claims 1, 5, and 9 are obvious over patented claims 1, 3, and 5, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Instance independent Claims 1(apparatus), 5(method), 9(Computer readable medium) rejected on the ground of non-statutory double patenting as being unpatentable over claim1 (apparatus), 8(method), 11(Computer readable medium) of U.S. Patent No. 10,229257. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiments of patented claims 1, 8, and 11 omit steps not explicitly required by the embodiment of instant claims.
·       Instant claims 1, 5, and 9 and  patented claims 1, 8, and 11 recite common subject matter;
·       Instant claims 1, 5, and 9, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by  patented claims 1, 8, and 11, and
·       the elements of instant claims 1, 5, and 9 are obvious over patented claims 1, 8, and 11, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Instance independent Claims 1(apparatus), 5(method), 9(Computer readable medium) rejected on the ground of non-statutory double patenting as being unpatentable over claim1 (apparatus), 8(method), 11(Computer readable medium) of U.S. Patent No. 10,922,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiments of patented claims 1, 4, and 7 omit steps not explicitly required by the embodiment of instant claims.
·       Instant claims 1, 5, and 9 and  patented claims 1, 4, and 7 recite common subject matter;
·       Instant claims 1, 5, and 9, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by  patented claims 1, 4, and 7, and
·       the elements of instant claims 1, 5, and 9 are obvious over patented claims 1, 4, and 7, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Allowable Subject Matter

Claims 1-12 would be allowable. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1-12 are not rejected based on prior art references and would be allowable if rewritten to overcome the above-described rejection based on non-statutory double patenting.

Closest prior art:
Bringer et al. (US 2010/0110170): disclosing the invention relates to equipment for the identification of an individual by capture of body imprint images and of the underlying venous network, comprising: a prismatic optical element having: a large side for apposition of a body zone; a first inclined lateral side receiving a first radiation having a first wave length emitted by a first lighting means to light the large side with total reflection; a second inclined lateral side facing a first sensor receiving the first reflected radiation carrying an image of the body imprint; and a small side receiving a second radiation having a second wave length emitted by second lighting means, perpendicularly reaching the apposition zone and penetrating the body zone, and which faces a second sensor receiving the second reflected radiation carrying an image of the underlying venous network. (Abstract) 

Ennis et al. (US 2008/0298649): disclosing methods and systems for performing a biometric measurement on an individual are disclosed. A containment film is disposed between a skin site of the individual and a platen. Light is directed through the containment film to the skin site to illuminate the skin site under multiple distinct optical conditions. Light scattered from the skin site is received for the multiple optical conditions. A multispectral image of the skin site is derived from the received light. A biometric function is performed with the derived multispectral image.(Abstract.)

As per Independent claim 1, 5, 9, claims would be allowable in view of the analysis of closest prior arts. The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “a prism including a first surface for placing a finger, a second surface smaller than the first surface, a first inclined lateral surface, a second inclined lateral surface, a third inclined lateral surface, and a fourth inclined lateral surface; at least one first light source that radiates light to the first inclined lateral surface; at least one second light source that radiates light to the third inclined lateral surface, the first and third inclined lateral surfaces facing one another; a first imaging sensor arranged below the second surface, the first imaging sensor receiving light from the at least one first light source reflected by the first surface and transmitted through the second surface, and light from the at least one second light source reflected by the first surface and transmitted through the second surface, to obtain a natural image of the finger; an infrared ray cut-off filter arranged between the first image sensor and the second surface; a second imaging sensor receiving light from the at least one first light source that is irradiated to the first inclined lateral surface, reflected by the first surface, and transmitted through the second inclined lateral surface, and from the at least one second light source that is irradiated to the third inclined surface, reflected by the first surface, and transmitted through the second inclined lateral surface, to obtain a fingerprint image of the finger, the second inclined lateral surface contiguous to the first inclined lateral surface and the third inclined lateral surface; and an infrared ray transmission filter arranged between the second image sensor and the second inclined lateral surface.”, as recited in the independent claim 1.  

			                       Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661